DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application is in condition for allowance except for the presence of claims 8-11 directed to a species non-elected without traverse.  Claims 8-11 are rejoined.

Priority
Examiner notes there is no claim of foreign priority as incorrectly noted in the non-final office action dated March 18, 2021. The office is kindly requested to make this correction in the application

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin withdrawn claims 8-11.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art, either alone or in combination, shows the claimed printing method limitation of selectively applying a melt flow property reduction agent via thermal inkiet printing or piezoelectric inkiet printing to a portion of the crystalline or semi-crystalline build material, thereby causing the portion of the crystalline or semi-crystalline build material in contact with the melt flow property reduction agent to melt or coalesce at the temperature. The closest prior art of Giller teaches a melt flow reduction agent in paragraph [0064] as diethylene glycol. However, paragraphs [0064]-[0065] of Giller teach that the melt flow reduction agent acts as a quenching or cooling agent, whereas Applicant’s claims require the reduction agent to melt or coalesce (e.g., claim 1).
Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner
Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745